COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ROGELIO A.  MARQUEZ,

                            Appellant,

v.


MARIA CARDENAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-06-00328-CV

Appeal from the

65th District Court 

of El Paso County, Texas 

(TC#2004CM737) 





MEMORANDUM OPINION

            Appellant Rogelio A. Marquez filed his notice of restricted appeal December 8, 2006, 
seeking to appeal default orders he asserts were entered as the result of a hearing August 19, 2006.
Pending before this Court, on its own initiative, is the dismissal of this appeal for want of
jurisdiction.  See Tex.R.App.P. 42.3.  This Court possesses the authority to dismiss an appeal for
want of jurisdiction after giving proper notice to all parties.  Id.
            On December 8, 2006, the Clerk of this Court notified Appellant, in accordance with Texas
Rule of Appellate Procedure 42.3, that this Court may not have jurisdiction over his appeal because
it appeared there was no appealable order and/or judgment.  Appellant was advised that this appeal
would be dismissed unless any party could show cause for continuing the appeal within ten days
from the date of receipt of this Court’s letter.  Appellant responded to this Court’s notice.  However,
it still appeared that there was no appealable order.  On January 8, 2007, this Court’s Clerk sent an
additional notice indicating the appeal would be dismissed.  Appellant failed to respond. 
Accordingly, we dismiss this appeal for want of jurisdiction.  See Tex.R.App.P. 42.3(a), (c).
 
                                                                        KENNETH R. CARR, Justice
February 15, 2007

Before Chew, C.J., McClure, and Carr, JJ.